Citation Nr: 0521247	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1951 to October 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In February 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was treated in service on one occasion for a 
sprained left knee.  That disorder was acute and transitory 
and resolved.  

3.  The veteran's current left knee disability has not been 
shown to be related to his service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service; nor may arthritis of the left knee be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.303, 3.307, 3.309. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied VA's duty to notify the 
appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The Evidence

The veteran's service medical records show that in June 1953, 
the veteran was treated for a sprained left knee.  His 
October 1953 separation examination report shows no left knee 
disorder.  

A 1954 VA reading of outside X-rays of the left knee showed a 
normal left knee.  Private X-rays of the left knee dated in 
November 1972 showed no pertinent abnormality.  In 1972 the 
left knee was drained and X-ray was negative.  

The veteran was examined by VA in December 1985.  He 
complained of knee pain.  Degenerative joint disease was 
diagnosed.  
 
VA records show that in June 1996 the veteran underwent an 
orthopedic consultation for internal derangement of the left 
knee, and no active disease was the finding.  

In an August 2002 statement, a private examiner stated that 
the veteran had several falls in service twisting his left 
knee.  It was reported that the veteran had crepitus over his 
left knee with osteoarthritis of the left knee.  The examiner 
reported that the noted incidence and symptoms were 
considered cause and effect.  

The veteran was examined by VA in March 2005.  The claims 
file was reviewed by the examiner.  The examiner discussed 
the veteran's service medical treatment.  It was stated that 
based on the evidence when the veteran was admitted to 
service he had a P2 profile because of a congenital problem 
dealing with shortening of the left leg.  His left knee 
sprain in service was noted, as well as that thereafter he 
had no further problems in service.  The examiner stated that 
at separation, there were no left knee problems noted.  The 
examiner noted that in 1996, the veteran was seen for left 
knee problems.  The veteran was examined, and the diagnosis 
was, degenerative joint disease of the left knee with 
limitation of function because of pain, mild to moderate.  
The examiner stated that after reviewing all of the records, 
given that the veteran did not have any problems with his 
left knee at this discharge physical and also had no problems 
with his left knee until 1995, it was his medical opinion 
that the current left knee degenerative joint disease is not 
related to the veteran's period of active service and there 
was no pre-existing left knee disorder.  It was noted that he 
had a shortened left leg which was due to his congenital 
problems.  

Discussion

As noted above, the veteran was treated in service for a 
sprained left knee, thereafter, there is no treatment for a 
left knee disability and his October 1953 separation 
examination report shows no left knee disability.  
Thereafter, no left knee treatment is shown until 1972, many 
years after service separation.  He has currently been 
diagnosed with degenerative joint disease of the left knee.  
The record shows that a private examiner has associated the 
veteran's current complaints with service and a VA examiner 
has reported that the current disability and the inservice 
complaints are not related.  

In each case, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  These elements--a current 
disability, the incurrence or aggravation of an injury or 
disease during service, and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability--must be established by evidence that is 
competent.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical opinion 
over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
reviewing medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement." 
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence. They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Here, a private examiner has stated that the veteran's 
current left knee disability is due to his inservice history 
of twisting his left knee.  The Board notes that the examiner 
did not have the veteran's records for review, and the 
examiner offered no rationale for the finding.  The Board 
gives little probative weight  to this opinion.  On the other 
hand, the VA examiner who found no relationship between the 
inservice treatment and the current left knee disability had 
the claims file for review, fully examined the veteran and 
offered rationale for the opinion reached.  The Board finds 
this opinion therefore to have greater probative weight.  

While a left knee complaint was treated in service, 
thereafter service records show no further problems.  
Arthritis is not shown in service or within the first post-
service year.  Left knee complaints area not shown after 
service until many years after service separation.  This 
leaves a significant gap between service and the initial 
confirmation of any disability.  There is no competent 
evidence of continuing or chronic back disability in the 
years following service.  As such, chronicity and continuity 
of symptomatology is not established. 38 C.F.R. § 3.303(b) 
(2004).  Moreover, a VA examiner has opined that the current 
left knee findings are not related to service.  As noted 
above this opinion is of greater probative value than the 
opinion of the private examiner who found the inservice 
treatment and the current disability to be related.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  As such service connection must be 
denied.   


ORDER

Service connection for a left knee disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


